DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:

Claim 10:  it is not clear where the gas is located? Is the gas located in the chamber?

Claim 11: it is not clear what energy is being conserved since no energy/ power is being claimed in claim 10, which claim 11 is dependent on. How this limitation would further limit claim 10 which claim 11 is dependent on?

Claim 14: A) it is not clear what applicant means by sterilization cycles, thus, it is not clear how the gas temperature is being determined.

B) furthermore, it appears that the gas temperature is already determined in claim 10 based on the temperature data. Does applicant mean that the temperature data is collected based on a plurality of test cycles?

Claim 15: it is not clear how the noise is being filtered if it is not clear how the noise is determined to be filtered.

Claim 16:  the preamble of the claim is directed to measuring the gas temperature, however, there is no temperature sensing element to sense a gas temperature claimed in the body of the claim.

The rejected claims are rejected by virtue of their dependency on claims 10, 16 respectively.

Furthermore, please note that in the rejection on the merits, the Examiner rejected claims 10-20 as best as understood by the Examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (U.S. 9606010) [hereinafter Kaiser].

Kaiser discloses in Fig. 1B a device/ method for measuring (ambient) gas temperature, the method comprising:
placing an enclosure (800, 330, 332) into a capsule/ housing (220, 218), the enclosure comprising a sensing element 330 disposed on an integrated circuit/ PCB/ ASIC/ substrate 300, the capsule at least partially seals/ covers/ contains the enclosure and comprises at least one through hole (shown with a vertical arrow indicating entrance for p and T) that provides access to a surface of the enclosure;
placing the capsule into a chamber/ duct (Abstract);
using the sensing element to gather temperature data within the chamber.
It is considered that an accurate ambient temperature of the gas could be determined based on the plurality of gas temperature measurements by averaging, as very well known in the art.

Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to determine the actual ambient gas temperature by making a plurality of measurements and averaging the measured temperature, in order to achieve more accurate results of measurements, as very well known in the art.

For claim 13: as shown in Fig. 1B, the enclosure could be removed from the capsule/ housing.

          Claims 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. 6406181) [hereinafter Mueller].

Mueller discloses in Figs. 1-3 an enclosure 10 comprising a top cover/ electrode 30 and a bottom cover/ electrode 24, at least one of the top cover and bottom cover comprising a surface that, in regular operation, is exposed to an ambient gas/ gas; and a sensing element disposed on a circuit 16, the sensing element could be removed from the enclosure.

With respect to the preamble of claim 16: the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 

Allowable Subject Matter

Claims 1-9 allowed.
Claims 11-12, 14-15, 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 

Response to Arguments
Applicant's arguments filed 07/18/22 have been fully considered but they are not persuasive.
In response to TD, Double patenting rejections of claims 1, 3-8, 10, 15-16, 19-20 have been withdrawn.
Applicant states that the cited references do not teach the claimed invention (claims 10, 13, 16, 19, 20 are also rejected by 103 rejections). However,  A) applicant does not include the arguments with respect to particular limitations not covered by the cited references, B) it does not appear that the rejected claims are amended to overcome 103 rejections. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 17, 2022